.    __   -

__     -                                               ,.,,




                             THE,*~oR~'EY                     GENERAL
                                           OFTE$K-


     ATTORNEY          OWNERAL
                                              August 26, 1957

                    Hon. Robert S. Calvert           Cplnion No, W-225
                    State Comptroller of
                    Public Accounts               Re t        Constitutionality of Section,
                    Capitol Station                           7, Senate Bill 222, Acts 55th
                    Austin, Texas                             Legislature, the State Board
                                                              of Insurance Act D
                    Dear Mr. Calve& :
                              You have requested the opinion of this office as to
                    the constitutionality of Section 7, Senate Bill Ho. 222, Acts
                    of the 55th Legislature (Chapter 499, Vernon’s Texas Session
                    Law Service, p* 14%) e
                                 The caption of Senate Bill 222 reads as follows:
                         “An Act amendin Articles 1.02, 1.03, 1.04,
                         1.05, 1.06, 1.04 1.08 and 1.09 of the Insur-
                         ance Code, same iefng Acts of the 52nd Legfs-
                         lature Regular Session (19511, Chapter 491,
                         page 8b8, as amended; y,adding to the Insur-
                         ance Code Articles 1.0,-l,
                                               B    l,O9-2, and 1.09-3;
                         by creating the State Board of Insurance; pro-
                         viding for the appointment, bond, and compen-
                         sation of the members of said Board; prescrib-
                       ” ing their qualifications and terms of office,
                        .and the manner in which they shall operate;
                         providing how vacancies on the Board shall be
                         filled; defining the duties of the Board, to-
                         gether with its powers and functions; provid-
                         ing for meetings of the Board; providing for
                         appointment of a Commissioner of Insurance
                         and for his bond and compensation; defining
                         the duties’and powers of the Commissioner of
                         Insurance; appointing the’commissioner of In-
                         surance the State Fire Marshal; providing for
                         the appointment of a Chief Clerk and for his
                         compensation; defining the powers and duties
                         of the Chief Clerk; making certain persons in-
                         eligible to be members of the Board or Commis-
                         sioner of Insurance, or to hold any office or
                         employment under either; providing for an ap-
                         peal from the decisions of the Commissioner
                         and the Board; providing that the Roard and
Hon. Robert'S. Calvert, page 2   (~-2.25)


     Commissioner shall be represented by the Attorney
     General, and fixing his powers and duties; provid-
     ing method for additional examinations of insurers;
     providing ineligibility of members of State Board
     of Insurance and Commissioner to run for public of-
     fice; making certain acts of members of the Board,
     the Commissioner, and their employees unlawful and
     fixing penalties therefor; repealing all laws and
     parts of laws in conflict with the provisions of
     this Act to the extent of such conflict only; pro-
     viding for severability and savings clause as to
     any invalid provision of this Act; and declaring
     an emergency."
          Section 7 of Senate Bill 222 provides:
          "Sec. 7. There is hereby appropriated to the
     State Building Commission for the period of time
     beginning September 1, 1957, and ending August 31,
     1959, to obtain a site, plan, design, construct and
     equip an office building or otherwise obtain ade-
     quate housing facilities to house the State Board
     of Insurance, its offices and employees, all unex-
     pended balances on hand or in special funds credited
     to the State Board of Insurance Commissioners or to
     the State Board of Insurance on August 31, 1957, and
     all revenues received by the State Board of Insur-
     ance from any source whatsoever, except moneys from
     the General Revenue Fund and moneys appropriated
     exclusively for other purposes in the General Appro-
     priation Bill for the fiscal years ending August 31,
     1958, and August 319 1959.
          "The site shall be selected~and acquired by
     the State Building Commission after obtaining the
     advice of a Legislative Committee appointed by the
     Lieutenant Governor and the Speaker of the House.
     After selection of the site, the State Building Corn-
     mission is authorized to proceed with the planning,
     designing, constructing and equipping of said build-
     ing . Nothing herein shall prevent the State Build-
     ing Commission from combining the quarters for said,
     Board with other quarters for other departments of
     the State."
          Section 2 of the Act amends Articles 1.02 through
1.09, inclusive, of the Insurance Code. Sections 3, 4 and 5
add Articles 1,09-l, 1.09-2, and 1.09-3 to the Insurance Code.
Hon. Robert S. Calvert, page,3    (W-225)
                             .'

          Section 7, sunra, provides for the appropriation
of certain moneys received and to be received by the State
Board of Insurance Commissioners and its successorV the State
Board of Insurance, for the purpose of obtaining a site and
constructing an office building thereon to be used by the
State Board of Insurance, which site is to be selected and ac-
quired by the State Building Commission with the approval of
a legislative committee appointed by the Lieutenant Governor
and the Speaker of the House. There is no reference to any
appropriation in the caption, nor does Section 7 purport in
any?Jay to amend any articles of the Insurance Code or add an
additional article thereto,
           It is appropriate at this point to consider the leg-
 islative history of Senate Bill 222, which was introduced on
 February 11, 1957? in the Senate and was'referred to the Senate
 Committee on Insurance, The bill, as i$troduced,,contained no
 provision comparable to Section 7 (S.J, p0 227j0 After a pub-
 lic hearing before the Senate Committee on Insurance a commit-
 tee substitute for the original bill received favorable action
 in the Committee and was passed out of the Committee on March
.6, 1957, with the recommendation that it "do pass and be
 printed". With four floor amendments Senate Bill 222 was
 passed by the Senate on March 11 B 1957$ but none of the amend-
 ments related in any way to the subjecttmatter contained in
 Section 7( S.J. ppO 449-452).
          After passage by the Se'natethe bill was.referred
to the Committee on Insurance of the House of Representatives,
and on April 309 1957$ the Committee adopted Committee Amend-
ment No. 1 which amended S.B. 222 by striking out all of the
bill below the enacting clause and inserting in lieu thereof a
bill containing eight sections. Committee Amendment No, 2, as
adopted, amended the caption of the bill to conform to the body
of the act,
          When the House of Representatives considered S.B. 222,
as amended by the House Committee, four floor amendments to the
amended bill were adopted, all of which were concerned with the
same matters contained in the Senate bill, and as thus amended
was passed by the House (H.J. ppO 2525-2528)and returned to
the Senate on May 14, 1957, which refused to concur in the
amended bill and requested the appointment of a Conference Com-
mittee (S.J. p* 12941,

  * The letters l*S.J.tland "H.J.8frefer, respectively, to the
Senate and House Journals of the 55th Legislature.
Hon. Robert S. Calvert, page !t (WW-225)


          After having been sent to a Conference Committee
S.B. 222, as amended and reported by the Conference Committee,
was passed by the Senate (S.J. 1600 & 16191, and the House of
Representatives(H.J. pp* 3543 & 3550) on May 23? 1957, the last
day of the session. The bill was signed by the Governor on
June 12, 1957, and became effective immediately.
          Section 7 was inserted in S.B. 222 by the ConferenGe
Committee and appeared in the bill for the first time on the
adoption of the Conference Report by both the House and the
Senate.
          Article III, Section 35~of the Constitution of Texas
reads as follows:
    "Set, 35. No bill, (except general appropriation
    bills which may embrace the various subjects and
    accounts for and on account of which moneys are
    appropriated) shall contain more than one subject,
    which shall be expressed in its title0 But if any
    subject shall be embraced in an act, which shall
    not be expressed in the title, such act shall be.
    void only as to so much thereof as shall not be so
    expressed,"
          The purpose of the above constitutional provision
concerning the title of legislative acts was stated by Chief
Justice Phillips in Ward Cattle and Pasture Co, v. Carnenter,
109 Tex. 103, 200 sow0 521 (1918)~as forLows:
          "It is that by means of the title the legisla-
     tor may be reasonably apprised of the scope of the
     Bill so that surprise and,fraud in legislation may
     be prevented, D D O'1
          And in Arnold v. Leonard, 114 Tex, 525, 273 8-W. 799,
803 (1925), the Court said:
          "A caption concealing the true purpose of a    ,"
     statute, and stating an altogether distinct and for-.::
     ei~gnpurpose, is necessarily deceptive and cannot be
     sustained as complying with Section 35 of Article III
     of the ConstitutionOql
See Board of Water Rnnineers v. City of San Antonio, _     Tex,
     , 283 S.W,2d 722 (1955)a
Hon. Robert S. Calvert, page 5   WI-22 5)


          The caption of S.B. 222 states in detail that the
purpose of the bill is to amend eight specifically identified
provisions of the Insurance Code, and to add three additional
articles thereto. The caption further states the general pur-
port of the amendments to the articles, as well as the articles
to be added, but nowhere does it appear in the caption that an
appropriation of money is made or to whom or for what purpose.
          To paraphrase the language of the Supreme Court in
Gulf Insurance Company v0 James, 143 Tex, 424, 185 S.W.2d 966
(19451, at page 970 :’
         It is significant in this connection that the
    bill as originally submitted to the Conference
    Committee contained only the matters set out in
    Sections 1 to 5, inclusive, the caption to the bill
    being entirely appropriate to cover the matters
    therein contained, Thereafter) some time on the
    last day of the session of the Legislature the bill
    was amended by a free conference committee to include
    Section 7, but no material change was made in the ti-
    tle to the bill when this amendment was added, Vhis
    created an ideal situation whereby the members of
    the Legislature might be misled by the title to the
    Act” (185 S.W.2d 970)0 The title to the act contains
    nothing to indicate that the body of the act pur-
    ported to appropriate money from certain funds to
    the State Building Commission for the purpose of pur;
    chasing a site and erecting a building with the api.
    proval of a legislative committee, Section 7 of the
    act is therefore unconstitutional.
          Senate Bill 222 contains a subject not expressed in
the title, and the caption is insufficient to give notice of
the addition of Section 7 to the body of the bill. Therefore
it is the opinion of this office that Section 7 of Senate Bill
222, Acts 55th Legislature, viol.atesthe provisions of Article
III, Section 35, Constitution of Texas, and is unconstitutional
and void.
          This opinion is restr”cted to the constitutionality i
of Section 7$ Senate Bill 222, klyO
Hon. Robert S. Calvert, page 6        (~~-225)


                                SUMMARY

            Section 7, ,SenateBill 222, Acts 55th Legis-
       lature, 1957, is unconstitution&l as violative of
      ,Article III, Section 35, Constitution of Texas.
                                 Very truly yours,
                                 WILL WILSON
                                 Attorney General of Texas


                                 By    @Jf$T&-.gii&
                                   C. K, Richards
CKR:wb                             Assistant
APPROVED:
OPINION COMMITTkE
H. Grady Chandler, Chairman
W. V. Geppert
J. C. Davis, Jr.
Mary Kate Wall
REVIEWED FOR THE ATTORNEY GENF&AL
BY:         Geo. P. Blackburn